Title: From Thomas Jefferson to Robert Lawson, 8 May 1781
From: Jefferson, Thomas
To: Lawson, Robert



Sir
Richmond May 8. 1781

Ld. Cornwallis being on his march for Virginia and Genl. Phillips setting out from Brandon to join his forces to those of the former, obliges us to call every man into the feild for whom arms can be procured, and to require the reinforcements of militia from below the Blue ridge intended for Genl. Greene or such of them as have not actually marched to rendezvous at Prince Edward C. H. or Taylor’s ferry, so that they may join in the opposition to Ld. Cornwallis or go on to Genl. Greene as exigencies shall require. I cannot yet get a council, so that it is out of my power to advise your conduct tho’ I thought it my duty to notify this determination as to the rendezvous of those militia. Should they have actually marched it is not our intention to recall them. I am with great respect Sir Your most obedt. servt,

Th: Jefferson

